DETAILED ACTION
Claims 1-40 are considered in this office action. Claims 1-20, 22-24, 27-29, 32-34 and 37-39 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Harvey on 2/16/2022 and 2/18/2022.
The application has been amended as follows: 
1-20. (Cancelled)
21. A method of making a determination using machine learning model comprising: 
(a) operating a machine learning system implemented on a first processor with a machine learning model, wherein: 
the machine learning model has been trained in a first step on a second processor with a first set of data concerning at least one of identification of objects, identification of persons, and a person's movements of body parts, 
the machine learning model has been transferred to at least one of the first processor and a third processor subsequent to the first step of training, 
the machine learning model has been trained in a second step subsequent to the transfer with a second set of data gathered subsequent to the transfer by a sensor concerning at least one of an object, a person, and of movements of body parts of a person, 

and 
(c)the first processor has a memory containing a program to use the machine learning model to produce a determination of at least one of compliance with a physical standard, identification of a specific person, and identification of a specific object. 
22. (Cancelled)  
23. (Cancelled)
24. (Cancelled)
25. The method of claim 21 wherein: 
the determination is of at least one of the existence of a person driving a vehicle and the existence of a person walking.  
26. The method of claim 24 wherein: 
the determination is of the existence of a threat.
  27. (Cancelled) 
28. (Cancelled)
29. (Cancelled)  
30. The method of claim 21 wherein: 
(a) the first processor does not have sufficient processing power to perform the second training of the machine learning model; 

(c) the machine learning model is trained in the second step of training with the third processor subsequent to the transfer from the second processor to the third processor; 
(d) the machine learning model is transferred from the third processor to the first processor subsequent to the second step of training; 
(e) the determination is made with the first processor, the machine learning model and the third set of data subsequent to the transfer from the third processor to the first processor; and 
(f) a processor with greater processing power than the first processor is activated on the basis of the determination.  

31. A device for making a determination using a machine learning model comprising: 
a first processor with the machine learning model wherein:
 (a) the machine learning model has been trained in a first step on a second processor with a first set of data concerning at least one of identification of objects, identification of persons, and a person's movements of body parts, 
the machine learning model has been transferred to at least one of the first processor and a third processor subsequent to the first step of training, 
the machine learning model has been trained in a second step subsequent to the transfer with a second set of data gathered subsequent to the transfer by a sensor concerning at least one of an object, a person, and of movements of body parts of a person;

Where in the third set of data is gathered at a coarse level of granularity with a lower sampling density and the determination is of the need to gather a fourth set of data at a finer level of granularity with a higher sampling density, and
(c) the first processor has a memory containing a program to use the machine learning model to produce a determination of at least one of compliance with a physical standard, identification of a specific person, and identification of a specific object.

32. (Cancelled)  
33. (Cancelled)  
34. (Cancelled)  
35. The device of claim 31 wherein: the determination is of at least one of the existence of a person driving a vehicle and the existence of a person walking.  
36. The device of claim 31 wherein: the determination is of the existence of a threat.  
37. (Cancelled)  
38. (Cancelled) 
39. (Cancelled)  
40. The device of claim 31 wherein: (a) the first processor does not have sufficient processing power to perform the second training of the machine learning model; 
(b) the machine learning model is transferred from the second processor to the third processor subsequent to the first step of training; 

(d) the machine learning model is transferred from the third processor to the first processor subsequent to the second step of training;   
(e) the determination is made with the first processor, the machine learning model and the third set of data subsequent to the transfer from the third processor to the first processor; and 
(f) a processor with greater processing power than the first processor is activated on the basis of the determination.  
 				Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance.
	Claims 21, 25-26, 30, 31, 35-36 and 40 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art of record are 
1) Deutsch (US20110007950) discloses the wearing of required medical garments by caregivers and other persons is detected through the use of a digital imaging system and methods that employ digital imaging. The medical garments include colors, symbols or other features that allow them to be identified by the system. A moving object within an isolation room or other area requiring the wearing of medical garments is detected. Various stages of processing confirm that the moving object is indeed a person and that the person is wearing the required medical 
2) Bennett (WO2013178819) discloses The present application relates to a method and apparatus for ensuring protective clothing compliance. The method acquires an image of a person attired in protective clothing and then eliminates certain colours before determining whether the person is correctly attired. 
3) Myers et al. (US2018/0075565) which discloses an information center that receive the data of new road from navigation device and provide route guidance on the basis of new map data.
4) Konolige (US2018/0039848) discloses Methods and apparatus related to generating a model for an object encountered by a robot in its environment, where the object is one that the robot is unable to recognize utilizing existing models associated with the robot. The model is generated based on vision sensor data that captures the object from multiple vantages and that is captured by a vision sensor associated with the robot, such as a vision sensor coupled to the robot. The model may be provided for use by the robot in detecting the object and/or for use in estimating the pose of the object.
Regarding Independent Claims 21 and 31 the prior art does not discloses A method of making a determination using machine learning model comprising: (a) operating a machine learning system implemented on a first processor with a machine learning model, wherein: the machine learning model has been trained in a first step on a second processor with a first set of data concerning at least one of identification of objects, identification of persons, and a person's movements of body parts, the machine learning model has been transferred to at least one of the first processor and a third processor subsequent to the first step of training, the machine learning 
All the claims dependent upon the independent claims listed above are also hereby subject for allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668